Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 2/27/2022 has been entered. Claim(s) 1-2 is/are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besehanic (U.S. Patent App Pub 20130111511) in view of  Chitnis (U.S. Patent app Pub 20150310493)  .

Regarding claim 1,
Besehanic teaches a content distribution system comprising: a content server communicatively coupled to a data packet network and running one or more server-side components to selectively send customized content intended to improve the functionality of a mobile device to a mobile computing device based on one or more operational scenarios detected on the mobile computing devices, wherein specific content is sent to the mobile computing device in response to detection of one or more specific operational scenarios and includes machine executable code to alter one or more operational capabilities of the mobile computing device; (See paragraphs 56, 27-28, Besehanic) and a mobile computing device also communicatively coupled to the data packet network and running a client-side component configured to: (a) receive from said one or more server-side components a mobile device operational scenario definition;  (See paragraphs 16-18, Besehanic teaches the user 104 is asked and/or required to register with an audience measurement entity associated with the schedule notifier 102)
(b) activate or configure one or more monitoring routines to monitor one or more device conditions or device user actions defined within the device operational scenario definition;  (See paragraphs 16-18, Besehanic teaches , the user 104 is asked and/or required to register with an audience measurement entity associated with the schedule notifier 102. By registering with the audience measurement entity, the user 104 provides permission to monitor exposure to media) 
(c) monitor said mobile computing device for an occurrence associated with the defined operating scenario using the activated or configured monitoring routines, (See paragraphs 16-18, Besehanic teaches The meter 122 may monitor, for example, media presented (e.g., via the device 106) on or near (e.g., in proximity to) the mobile device 106 such as radio programs, music, television programs, movies, and/or advertisements. The meter 122 of the illustrated example collects identifications (e.g., program identification codes and/or signatures) of media which the mobile device 106 has been exposed to)
(d) notify said one or more server-side components of detected occurrences; (See paragraphs 16-18, Besehanic teaches The meter 122 of the illustrated example collects identifications (e.g., program identification codes and/or signatures) of media which the mobile device 106 has been exposed to. The media and/or identifications of the media are forwarded to a central facility 112. The central facility 112 records media exposure data from the mobile device 106 in a database in association with an identifier of the mobile device 106 to facilitate matching to the user demographic data.)
Besehanic does not explicitly teach bit Chitnis teaches (e) receive customized content from the server-side component responsive to notification;  (See paragraphs 59, 60, 103-106, Chitnis teaches receicing customized content at the mobile device)
 (f) install received customized content; and  (g) monitor and report mobile device user consumption of the installed customized content.  (See paragraphs 27, 58,93 Chitnis teaches installing and monitoring the consumption of the advertisements/purchases)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Chitnis with Besehanic because both deal with sending data to a mobile device. The advantage of incorporating the above limitation(s) of Chitnis into Besehanic is that Chitnis teaches the display of the advertisement together with the lock screen can increase the probability of user interaction with the advertisement. Efficient ways are facilitated for advertisers to direct advertisements to users in a manner that can increase the probability of user engagement with the advertisements and/or the rates of return for advertisement campaigns. The advertisement can be distributed generally to one or more mobile devices without referring to specific information associated with the one or more mobile devices and/or users of the mobile devices. The user control is facilitated over how advertisements can be selected and provided by provider system to the user through the service., therefore making the overall system more robust and efficient. (See paragraphs [0001],  [0009], Chitnis)

Regarding claim 2,
Besehanic teaches a wireless communication device comprising: communication circuits to receive and transmit data, including installable customized content intended to improve the functionality of a mobile device, over a wireless communication network; and processing circuits functionally associated with a digital operating memory and with a digital storage, wherein the processing circuits are adapted to (See paragraphs 56, 27-28, Besehanic): (a) receive from one or APPLICANT(S): Arnon Harish et al. SERIAL NO.:15/234,324 FILED:08/11/2016 Page 3 more server-side components running on a server connected to the wireless communication network a mobile device operational scenario definition,  (See paragraphs 16-18, Besehanic teaches the user 104 is asked and/or required to register with an audience measurement entity associated with the schedule notifier 102)
(b) activate or configure one or more monitoring routines to monitor one or more device conditions or device user actions defined within accordance with the device operational scenario associated with the functionality of the said mobile device definition; (See paragraphs 16-18, Besehanic teaches , the user 104 is asked and/or required to register with an audience measurement entity associated with the schedule notifier 102. By registering with the audience measurement entity, the user 104 provides permission to monitor exposure to media)
(c) monitor said device for an occurrence associated with of the defined operating scenario using the activated or configured monitoring routines, wherein a device operational scenario definition includes one or more device conditions, one or more device user actions, or a combination of the two; (See paragraphs 16-18, Besehanic teaches The meter 122 may monitor, for example, media presented (e.g., via the device 106) on or near (e.g., in proximity to) the mobile device 106 such as radio programs, music, television programs, movies, and/or advertisements. The meter 122 of the illustrated example collects identifications (e.g., program identification codes and/or signatures) of media which the mobile device 106 has been exposed to)
(d) notify the one or more server-side components of detected occurrences, (See paragraphs 16-18, Besehanic teaches The meter 122 of the illustrated example collects identifications (e.g., program identification codes and/or signatures) of media which the mobile device 106 has been exposed to. The media and/or identifications of the media are forwarded to a central facility 112. The central facility 112 records media exposure data from the mobile device 106 in a database in association with an identifier of the mobile device 106 to facilitate matching to the user demographic data.)
 Besehanic does not explicitly teach but Chitnis teaches (e) receive customized content intended to improve the functionality of the said mobile device from the server-side component responsive to notification; (See paragraphs 59, 60, 103-106, Chitnis teaches receicing customized content at the mobile device)
(f) install received customized content on said device; and  (g) monitor and report mobile device user consumption of the installed customized content. (See paragraphs 27, 58,93 Chitnis teaches installing and monitoring the consumption of the advertisements/purchases)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Chitnis with Besehanic because both deal with sending data to a mobile device. The advantage of incorporating the above limitation(s) of Chitnis into Besehanic is that Chitnis teaches the display of the advertisement together with the lock screen can increase the probability of user interaction with the advertisement. Efficient ways are facilitated for advertisers to direct advertisements to users in a manner that can increase the probability of user engagement with the advertisements and/or the rates of return for advertisement campaigns. The advertisement can be distributed generally to one or more mobile devices without referring to specific information associated with the one or more mobile devices and/or users of the mobile devices. The user control is facilitated over how advertisements can be selected and provided by provider system to the user through the service., therefore making the overall system more robust and efficient. (See paragraphs [0001],  [0009], Chitnis)


	
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner’s note: There are a number of intended use limitations in the claims. These are not ordinarily given patentable weight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINOS DONABED/Primary Examiner, Art Unit 2444